EXAMINER’S AMENDMENT/ REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Angela D. Truesdale  on 1/19/22.
The application has been amended as follows: 
In the claims:
The attached current listing of the claims replaces all previous versions of the claims:
The following is an examiner’s statement of reasons for allowance: The prior of record fails to discloses or to suggest detecting, in near real-time, an event based on execution of a first rule against a first session populated using an enriched data stream, instantiating the event that is detected, activating a second rule that is dormant in the first session in response to one or more of detecting the event or instantiating the event and subsequently detecting one or more additional events based on execution of the second rule against the first session populated using the enriched data stream, wherein the one or more additional events are detected in near real-time with a streaming platform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Current listing of Claims:
1.	(Currently Amended) A method comprising:
detecting, in near real-time, an event based on execution of a first rule against a first session populated using an enriched data stream;
instantiating the event that is detected;
activating a second rule that is dormant in the first session in response to one or more of detecting the event or instantiating the event; and
subsequently detecting, wherein the one or more additional events are detected in near real-time with a streaming platform.
2.	(Original) The method of claim 1, further comprising firing an action in response to instantiating the event.

4. 	(Original) The method of claim 1, further comprising instantiating one or more additional events in response to detecting the one or more additional events, based on execution of the second rule.
5. 	(Original) The method of claim 4, further comprising firing at least one additional action in response to instantiating the at least one of the one or more additional events.
6.	(Original) The method of claim 5, wherein the one or more additional events are instantiated by a rules operator integrated within the streaming platform, and wherein the at least one additional action is fired by a component located external to the streaming platform.
7.	(Original) The method of claim 1, further comprising continuously adding a plurality of facts from the enriched data stream to populate the first session, wherein the first session is one of a plurality of concurrent sessions being populated with facts via the enriched data stream.
8.	(Original) The method of claim 7, wherein each of the plurality of concurrent sessions has a different designated partitioned area of working memory.

10. 	(Original) The method of claim 1, wherein the second rule is executed against the first session while the first session is continuously being populated with facts from the enriched data stream.
11. 	(Currently Amended) One or more non-transitory computer-readable storage media having computer-executable instructions embodied thereon that, when executed by one or more processors, perform a method, the media comprising:
detecting, in near real-time, an event based on execution of a first rule in a first session, the first session being one of a plurality of concurrent sessions that are populated with facts via an enriched data stream;
instantiating the event that is detected in the first session; and
in response to one or more of detecting the event or instantiating the event, activating a second rule that is dormant in the first session, wherein activation causes execution of the second rule against facts in the first session to detect an additional event while the first session is continuously being populated with facts from the enriched data stream.
12.	(Original) The media of claim 11, further comprising firing an action in response to instantiating the event.

14.	(Original) The media of claim 11, wherein the second rule that is activated in the first session is actively executed in at least one other session in the plurality of concurrent sessions.
15. 	The media of claim 11, further comprising selecting the second rule to be activated, wherein the second rule is selected based on one or more of the first rule or the event, wherein the second rule is selected from a rule repository.
16.	(Original) The media of claim 11, further comprising selecting the second rule to be activated, wherein the second rule is selected for execution in the first session based on content of facts populated in the first session.
17.	(Original) The media of claim 11, further comprising, in response to activating the second rule, loading the second rule for execution against the facts in the first session. 
18.	(Original) The media of claim 11, further comprising activating a third rule that is dormant in the first session for subsequent execution in the first session, in response to one or more of detecting the event, instantiating the event, or activating the second rule.
19.	(Currently Amended) The media of claim 18, further comprising:
subsequently detecting a second event based on execution of the third rule in the first session; and
instantiating the second event that was subsequently-detected based on execution of the third rule.
20.	(Currently Amended) A system comprising:
one or more processors;

a streaming platform; and
a rule execution operator embedded within the streaming platform, the rule execution operator comprising:
a rule input mapper that receives an enriched data stream from the streaming platform via an input port;
a rule session manager that manages a plurality of concurrent sessions, wherein the plurality of concurrent sessions are populated with facts from the enriched data stream;
a rule session executor that detects an event based on execution of a first rule in a first session, the first session being one of the plurality of concurrent sessions managed by the rule session manager;
wherein the rule execution operator instantiates the event that is detected; and
a rule output mapper that outputs the event, via an output port, to the streaming platform for communication, in near real-time with event instantiation, to a source external to the streaming platform; 
wherein in response to one or more of the rule session executor detecting the event or the rule execution operator instantiating the event, the rule session manager activates a second rule that is dormant in the first session, wherein activation causes execution of the second rule against facts in the first session to detect an additional event.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ABDULLAHI E SALAD/ Primary Examiner, Art Unit 2456